HARRISON L. WINTER, Chief Judge,
dissenting:
Judge Ervin in the majority panel opinion and in his dissent to the majority’s decision in the in banc rehearing has persuasively demonstrated why the judgment of the district court should be reversed. I concur in both opinions.
I write separately to say that I see another infirmity in the decision of the in banc court — one of constitutional magnitude. It is best exemplified by the case of Mrs. Adcock. She joined in the sale of a mobile home at a price which she thought was its actual fair market value. Virginia, however, thought otherwise, and it thus disqualified her for ADC benefits. In her case there is no evidence of fraud, and yet the Virginia transfer of assets rule is so broad that it penalizes the innocent as well as the wicked.1
If Virginia penalizes lack of business sophistication as well as actual fraudulent purpose, it is overly broad and, in my view, denies equal protection of the laws because it withholds a government benefit arbitrarily and without a rational purpose. See Clark v. Jeter, — U.S. -, 108 S.Ct. 1910, 100 L.Ed.2d 465 (1988); Bell v. Burson, 402 U.S. 535, 91 S.Ct. 1586, 29 L.Ed.2d 90 (1971). See also Schweiker v. Wilson, 450 U.S. 221, 239-40, 101 S.Ct. 1074, 1085-*109286, 67 L.Ed.2d 186 (1981) (Powell, J., dissenting).
PHILLIPS, Circuit Judge, SPROUSE, Circuit Judge and ERVIN, Circuit Judge authorize me to say that they join in this dissent.

. The majority asserts that a transfer for inadequate consideration creates only a rebuttable presumption that the transferor is ineligible for ADC benefits and that the presumption may be rebutted. The Virginia rule, however, places the burden of proof to rebut on the applicant' for benefits, and it specifically states that "[a] subjective statement of intent or ignorance of the property transfer provision [the requirement of adequate compensation] is not sufficient.” For an unsophisticated transferor the opportunity to rebut is theoretical but not real. One can hardly imagine how an applicant can prove her own lack of knowledge about the real value of transferred property except by her own statement. In the real world, the presumption is conclusive.